Filed 6/21/16 P. v. Castro CA2/6

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B263328
                                                                          (Super. Ct. No. 2012024359)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

EDUARDO CASTRO,

     Defendant and Appellant.



                   Eduardo Castro appeals the trial court's order continuing him on postrelease
community supervision (PRCS) (Pen. Code,1 § 1170, subd. (h)) following a request for
resentencing under Proposition 47. Appellant contends the court erred in continuing him
on PRCS and in failing to apply his excess custody credits against his term of parole, as
contemplated in In re Sosa (1980) 102 Cal. App. 3d 1002.
                   While the appeal was pending, the trial court granted appellant the relief he
seeks on appeal. On June 25, 2015, the court ordered that appellant's PRCS "be
unsuccessfully terminated" as of that date and issued a nunc pro tunc order placing
appellant on one year of misdemeanor parole pursuant to subdivision (d) of section




         1 All statutory references are to the Penal Code unless otherwise stated.
1170.18 "as of 12-3-14."2 At oral argument, appellant's counsel informed us of this new
development and asserted that it effectively rendered his appeal moot. Accordingly, we
shall dismiss the appeal. (See In re Dani R. (2001) 89 Cal. App. 4th 402, 404, quoting 9
Witkin, Cal. Procedure (4th ed. 1997) Appeal, § 642, p. 669 ["[A]n action that originally
was based on a justiciable controversy cannot be maintained on appeal if all the questions
have become moot by subsequent acts or events. A reversal in such a case would be
without practical effect, and the appeal will therefore be dismissed"]; In re A.Z. (2010)
190 Cal. App. 4th 1177, 1180 [appellate courts have a duty to dismiss appeals that have
become moot].)
              The appeal is dismissed as moot.
              NOT TO BE PUBLISHED.




                                          PERREN, J.


We concur:



              GILBERT, P. J.



              YEGAN, J.




       2 On our own motion, we take judicial notice of the trial court docket in this case.
(Evid. Code, § 452, subd. (d).)
                                           2
                              Donald D. Coleman, Judge
                           Superior Court County of Ventura
                         ______________________________


             Stephen P. Lipson, Public Defender, Michael C. McMahon, Chief Deputy
Public Defender, William Quest, Senior Deputy Public Defender, Ashley Jones, Deputy
Public Defender for Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Mary Sanchez
and Carl N. Henry, Deputy Attorneys General, for Plaintiff and Respondent.